Case 2:20-cv-10949-LVP-MJH ECF No. 96 filed 05/21/20                   PageID.3066        Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




 Jamaal Cameron, et al.,

                                    Plaintiff(s),

 v.                                                     Case No. 2:20−cv−10949−LVP−MJH
                                                        Hon. Linda V. Parker
 Oakland County, Michigan, et
 al.,

                                    Defendant(s).




                                   CERTIFICATE OF SERVICE

    I hereby certify that a copy of the Notice(s) of Appeal filed in this case and this Certificate
 of Service was served upon:

                     United States Court of Appeals for the Sixth Circuit
                     Potter Stewart U.S. Courthouse
                     100 East Fifth Street, Fifth Floor
                     Cincinnati, OH 45202−3988

 and all interested parties, by electronic means or first class U.S. mail, on May 21, 2020.




                                                    DAVID J. WEAVER, CLERK OF COURT


                                                By: s/ N Ahmed
                                                    Deputy Clerk


 Dated: May 21, 2020
